 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 DANIEL D. HOLLINGSWORTH
   Assistant United States Attorney
 4 Nevada Bar No. 1925
   501 Las Vegas Boulevard South, Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Daniel.Hollingsworth@usdoj.gov
   Attorneys for the United States
 7

 8

 9                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
10

11 UNITED STATES OF AMERICA,                        2:13-CR-039-JAD-VCF

12                 Plaintiff,                       William Richardson’s and Harvey
                                                    Vechery’s Unopposed Motion to Extend
13          v.                                      Time to File their Replies to the
                                                    Government’s Responses to the
14 RAMON DESAGE, aka RAMON ABI-                     Richardson’s and Vechery’s Motions to
   RACHED, aka RAYMOND ANTOINE                      Intervene (ECF No. 349, 361)
15 ABI-RACHED,                                      (First Request)
16                 Defendant.

17         This Motion to Extend Time is the first request. LR IA 6-1.

18         William Richardson (Richardson) and Harvey Vechery (Vechery) respectfully move

19 this Court for an Order extending the time for Richardson and Vechery to file their

20 respective Replies to the government’s Responses (ECF Nos. 372, 373) to Richardson’s and

21 Vechery’s Motions to Intervene (ECF Nos. 349, 361). The reason is the government,

22 Richardson, and Vechery will attempt to settle numerous issues in the civil forfeiture in rem

23 action, and if those issues can be resolved in the in rem action, will dismiss motions to

24 intervene, the motion for return of property, and the government’s Response. However, this

25 resolution in the criminal and civil in rem action needs time to resolve numerous legal issues

26 before entering into a settlement agreement among Richardson, Vechery, and the

27 government, which will require approval or non-approval by the Chief of Money

28 Laundering and Asset Recovery Section Criminal Division, United States Department of
 1   Justice. Certain things must take place before the settlement agreement among the

 2   government, Richardson, and Vechery can occur. The parties hope it will take less than 4

 3   months but cannot make any promises until the other things take place. Richardson and

 4   Vechery request an extension to, and including, April 20, 2020.

 5          On December 18, 2019, the government consented to the extension of time at the

 6   request of David Chesnoff, counsel for William Richardson. On December 23, 2019, the

 7   government consented to the extension of time at the request of Patricia Lee.

 8          This Motion is not submitted solely for the purpose of delay or for any other

 9   improper purpose.

10          This Court should grant an extension of time to, and including, April 20, 2020.

11          DATED: December 23, 2019.

12                                             NICHOLAS A. TRUTANICH
                                               United States Attorney
13

14                                             /s/ Daniel D. Hollingsworth
                                               DANIEL D. HOLLINGSWORTH
15                                             Assistant United States Attorney

16

17
                                               IT IS SO ORDERED:
18

19
                                                    ________________________________
20                                             HONORABLE JENNIFER A. DORSEY
                                               UNITED STATES DISTRICT JUDGE
21

22                                                       12/27/2019
                                               DATED: ________________________
23

24

25

26

27

28
                                                  2
